GLADNEY, Judge.
Appellant, the father of George Sterling, deceased, instituted this action for damages for the death of his son by electrocution. In the Lower Court this case was consolidated for trial with that of the mother of George Sterling, Elnora Mims Sterling Calton.
For the reasons this day assigned in the case of Calton v. Louisiana Power & Light Co., La.App., 56 So.2d 862, the judgment appealed from rejecting the demands of appellant herein, is hereby affirmed at appellant’s cost.
McINNIS, J., is recused.